          Case 1:19-cv-02978-CJN Document 33 Filed 03/18/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  GWICH’IN STEERING COMMITTEE,
  ALASKA WILDERNESS LEAGUE,
  DEFENDERS OF WILDLIFE, and THE
  WILDERNESS SOCIETY,

                 Plaintiffs,
                                                            Civ. A. No. 19-2978 (CJN)
          v.

  U.S. DEPARTMENT OF THE INTERIOR,
  U.S. BUREAU OF LAND MANAGEMENT,
  and U.S. FISH AND WILDLIFE SERVICE,

                 Defendants.


                                     JOINT STATUS REPORT

       The parties, by and through counsel, submit the following Joint Status Report pursuant to

the Court’s Order dated March 2, 2020.

                               The Status of Plaintiffs’ FOIA Requests

       This matter involves a total of nine Freedom of Information Act (FOIA) requests that

Plaintiffs submitted to three separate offices of the Department of the Interior: (1) four requests

to the Alaska State Office of U.S. Bureau of Land Management (BLM); (2) four requests to the

Office of the Secretary of the Department of the Interior (OS); and (3) a single request to the

Alaska Region of the U.S. Fish and Wildlife Service (FWS). Since the parties’ third Joint Status

Report dated February 18, 2020, BLM and FWS have released the third interim record

production and Plaintiffs have emailed to discuss specific concerns with previous disclosures.

The parties continue to work towards the resolution of outstanding issues as described below.
           Case 1:19-cv-02978-CJN Document 33 Filed 03/18/20 Page 2 of 6



                                       The BLM Requests

         BLM issued a response for the “BLM S.O. 3355 Request” (BLM-2019-00324) on

October 15, 2019. The parties are working together to address Plaintiffs’ concerns regarding the

sufficiency of BLM’s response to BLM S.O. 3355 Request. Defendants emailed some details

concerning this request on February 24, 2020. Plaintiffs are working to compose a list of search

terms and additional custodians for this request and commit to respond to Defendants email by

March 20, 2020. The parties will attempt to resolve this dispute without the Court’s involvement.

         For the “BLM Government Shutdown Request” (BLM-2019-00963), BLM released a

total of 954 pages responsive to the BLM Government Shutdown Request completing production

on January 30, 2020. Plaintiffs have concerns about the sufficiency of this request and commit to

detailing them for Defendants by March 31, 2020.

         BLM completed the first interim production of 831 pages for the “BLM Draft EIS

Deliverable Request” (BLM-2019-00383) on January 30, 2020. BLM produced an additional

535 pages for the BLM Draft EIS Deliverable Request on February 28, 2020. As the productions

proceed, the parties will continue to confer on any open issues concerning the sufficiency of

completed productions and attempt to resolve disputes without the Court’s involvement.

         BLM has completed searches for the two outstanding BLM requests. Defendants

estimated a total of 13,284 potentially responsive pages remain for the two requests: 3,884 pages

for the BLM Draft EIS Deliverable Request and 9,400 pages for the “BLM Seismic

Communications Request” (BLM-2019-00483) in the January 17, 2020 Joint Status Report.

Currently, Defendants have committed to a processing rate of 500 pages per month. The parties

do not agree on the processing rate for these remaining requests; their positions are set out

below.




                                                 2
          Case 1:19-cv-02978-CJN Document 33 Filed 03/18/20 Page 3 of 6



       Defendants Position

       The BLM Alaska FOIA office’s resources are already overextended as it processes

requests for this case, for the related Defenders of Wildlife v. DOI, et al., Civ. A. No. 18-2572

(CJN) (Defenders) case, and for dozens of other related requests that are not in litigation. The

fastest rate at which BLM Alaska can process potentially responsive records is the current rate of

500 pages per month. However, BLM is willing to work with Plaintiffs to further narrow and/or

prioritize material within each request, so that material of most interest to Plaintiffs is provided

first, and which will likely shorten the overall time required to process all records of interest.

Defendants would prefer to resolve any search parameter issues sequentially, and do not believe

this issue should be addressed until issues with the BLM S.O. 3355 Request are resolved.

       Plaintiffs Position

       Disclosure at a rate of 500 pages per month will take over two years for these requests.

Plaintiffs stress that this is too long as the records are relevant to an ongoing administrative

proceeding and are sought to increase public understanding and engagement now, and to provide

public oversight of BLM’s activities related to the implementation of an oil and gas leasing

program on the Coastal Plain of the Arctic National Wildlife Refuge. After Plaintiffs receive

Defendants’ search parameters, they will work with Defendants to facilitate timely disclosure

and may be able to prioritize records or narrow the scope of the searches to reduce the number of

documents that must be produced. Plaintiffs may also seek quicker release of these records.

Plaintiffs believe the parties should address these issues concurrently with any questions about

the adequacy of completed requests.




                                                  3
         Case 1:19-cv-02978-CJN Document 33 Filed 03/18/20 Page 4 of 6



       The Parties’ Agreement on Processing the BLM Draft EIS Deliverable Request and the
       BLM Seismic Communications Request

       The parties do not agree on the disclosure rate for these requests and whether issues

relating to search terms should be resolved sequentially or concurrently. In an attempt to resolve

these issues without Court involvement, the parties will work collaboratively.

                                        The OS Requests

       The OS issued a final responses for all four OS requests — the “DOI Government

Shutdown Request” (OS-2019-00520) on October 15, 2019, the “DOI Porcupine Caribou Herd

Request” (OS-2019-0378), on January 14, 2020, the “DOI S.O. 3355 Request” (OS-2019-0314)

on February 10, 2020, and the “DOI Seismic Communications Request” (OS-2019-0565) also on

February 10, 2020. Plaintiffs have concerns regarding the sufficiency of all OS’s responses to the

above requests, and provided those to Defendants their concerns for the DOI Government

Shutdown Request and the DOI Porcupine Caribou Herd Request on January 8, 2020. The OS

emailed a partial response to some of these concerns on February 28, 2020, and indicated there

were some technical issues regarding the agency’s access to search parameters. In light of the

outstanding disagreements about the sufficiency of all OS releases, the OS has committed to

conduct supplemental searches for all requests and subsequently produce supplemental

responsive records. The parties commit to work together to complete these searches and will

complete the following by March 31, 2020: (1) the OS will draft a search and the Plaintiffs will

provide feedback, (2) the OS will subsequently execute the search and provide Plaintiffs with

volume estimates.

       After March 31, 2020, if further narrowing needs to occur, the parties can apply other

parameters to the results. The parties plan to work together to develop a supplemental production




                                                4
          Case 1:19-cv-02978-CJN Document 33 Filed 03/18/20 Page 5 of 6



schedule and confer on further supplemental search parameters, terms for additional records, and

any open issues as Defendants’ productions proceed.

                                        The FWS Request

       As detailed in the December 13th Joint Status Report, the parties disagree about the extent

to which the Plaintiffs’ request to FWS — the “FWS Seismic Communications Request” (FWS-

2019-00782) — overlaps with another FWS request at issue in the Defenders case also before

this Court. The parties have yet to resolve this issue,1 but are working to narrow this issue.

Defendants emailed Plaintiffs a description of the search process and the search parameters on

January 31, 2020. Plaintiffs responded via email on February 13, 2020, requesting that

subsequent searches be performed and the resultant records be released concurrently with the

Defenders’ litigation. Defendants have yet to substantively respond to this request. Defendants

commit to respond to the substance of this email by March 20, 2020. Thus, the parties have yet

to, but continue to attempt to resolve the matter without Court involvement.

       For the time being, the parties agree to carry out their current agreement outlined in the

December 13th Joint Status Report. Plaintiffs received the most recent FWS disclosure from the

Defenders case on February 28, 2020.

                             The Parties’ Joint Proposed Schedule

       The parties request that the Court direct the parties to file another Joint Status Report on

or before April 20, 2020, to update the Court on the status of Defendants’ productions and any

other issues the parties wish to bring to the Court’s attention, and to propose a schedule for

///



1
 The parties maintain their respective position statements from the December 13, 2019 Joint
Status Report.


                                                  5
         Case 1:19-cv-02978-CJN Document 33 Filed 03/18/20 Page 6 of 6



further proceedings. A proposed order adopting the terms of this status report is attached.



Dated: March 18, 2020                                Respectfully submitted,

 /s/ Maresa Jenson                                   TIMOTHY J. SHEA
Maresa Jenson (AK Bar No. 1805048)                   D.C. Bar 437437
Valerie Brown (AK Bar No. 9712099)                   United States Attorney
(pro hac vice)
TRUSTEES FOR ALASKA                                  DANIEL F. VAN HORN
1026 W. Fourth Avenue, Suite 201                     D.C. Bar 924092
Anchorage, AK 99501                                  Chief, Civil Division
Phone: (907) 276-4244
mjenson@trustees.org                                 By: /s/ Daniel P. Schaefer
vbrown@trustees.org                                  DANIEL P. SCHAEFER
                                                     D.C. Bar 996871
 /s/ David Bahr                                      Assistant United States Attorney
David Bahr (D.C. Bar No. OR0001)                     555 4th Street, N.W.
Bahr Law Offices, P.C.                               Washington, D.C. 20530
1035 ½ Monroe Street                                 (202) 252-2531
Eugene, OR 97402                                     Daniel.Schaefer@usdoj.gov
(541) 556-6439
davebahr@mindspring.com                              Counsel for Defendants

Counsel for Plaintiffs




                                                 6
